Warren E. Burger: Number 731, Jones against the State Board of Education of Tennessee. Mr. Boult you may precede whenever you're ready.
Reber F. Boult, Jr.: Mr. Chief Justice, Mr. Associate Justices. This case concerns a college student, not a school child, a college student, who was dismissed from State University for handing out one leaflet on the campus not in or about any classroom. The issues break down into four. The regulations involved prohibit disrespect for authority and any other conduct requiring severe discipline. We contend that these are void for vagueness and over over breadth, primarily our First Amendment contention, the Fourteenth Amendment due process notice is also subsumed in the question. Next, we contend simply that they are void as applied, you cannot outlaw the distribution of literature or more specific to this case put somebody out of school for it.
William O. Douglas: As I understand this record, there were six students who were dismissed or --
Reber F. Boult, Jr.: Three in this package Your Honor.
William O. Douglas: Yes. What happened to the other two?
Reber F. Boult, Jr.: Certiorari was denied as to the other two.
William O. Douglas: So, we only have this one student in this one case?
Reber F. Boult, Jr.: Yes Mr. Justice Douglas. The three -- the four issues, three of the four issues were identical to all three petitioners. The factual issue varied as to each of the three.
William J. Brennan, Jr.: If we agree with you, then this distribution of leaflets [Inaudible] we have to reach the others, they don't do it.
Reber F. Boult, Jr.: You do not have to Your Honor. In some cases, it's done for example Auburn v. Laurie (ph) held the Georgia statute both -- unconstitutional both on its face and as applied. There is no choice between the two issues -- between the two approaches on --
William J. Brennan, Jr.: Oh, I'm thinking particularly on the issue that you -- I say you point to the vagueness, regulations whether we have to reach that if we in any event a conduct conduct is [Inaudible].
Reber F. Boult, Jr.: That's right Your Honor. I would suggest that in the way the First Amendment litigation is going nowadays, so many Dombrowski type actions, it -- the first point of reference is more often the facial unconstitutionality rather than the applicatory.
Byron R. White: Is the link that you would turn with the distributing the representation for this --
Reber F. Boult, Jr.: Yes. It's plaintiff's exhibit six which appears at page 175 of the record. And the other two issues involved are due process issues, one having to do with the composition of panel and its conduct. In fact, the advisory committee that is the University disciplinary committee, its confusion of functions being essentially everything and therefore inherently biased, presumptively biased. And I think in this case also biased as a matter of proof. And fourth, procedural due process time and type of notice and in fact that a new contention was brought in at the hearing, they found without ever bringing it up at the hearing, the hearing of the -- in fact, the advisory committee's findings said that the student had not told the truth at the hearing, of course, he never had the chance to rebut this. The facts on the leafleting issue are very brief. He handed it. He was found to have handed out, that's plaintiff's exhibit six although there is considerable doubt whether he actually did hand it out or not, hand it to the president of the university. The president was the only solid witness on this point. One other witness testified that she saw him hand it out in the cafeteria. However, she testified that she saw him do this some two, three or four months before the leaflet was prepared. So, we assumed that there is only witness against him, the president of the university and the president incidentally only testified that he received one personally. He did not see it hand it to anyone else. Jones himself mentioned that he offered one to the president of the student body, who didn't want it.
Potter Stewart: This plaintiff's exhibit six it's supposed to be on page 175 of this appendix here, this pagination is a bit confusing to me at least.
Reber F. Boult, Jr.: The confusion of the pagination I believe Your Honor I suppose from the inclusion in the appendix of the student handbook --
Potter Stewart: Yes.
Reber F. Boult, Jr.: -- which runs from a 177 to a 178, but takes some seventy odd pages to do it.
Potter Stewart: Yes, I see. I think I now have this. It's on page -- well, the 175 marked in the upper right hand corner?
Reber F. Boult, Jr.: Upper right hand corner yes sir --
Potter Stewart: Getting in the earlier to the civil rights movement.
Reber F. Boult, Jr.: Yes Your Honor.
Potter Stewart: Thank you.
Reber F. Boult, Jr.: Also at the disciplinary hearing, there was no evidence presented whatsoever of disruption of the campus, eminent disruption, proposed disruption, suspicion to disruption, possible disruption, none, it was just not coming for it. At the hearing in the District Court, there was no evidence of actual disruption. The only evidence of possible or prospective disruption was the president of the university is, you know to use the phrase vague and undifferentiated fear just been taken. He referred that as inflammatory, get students all stirred up, talking about other things. Oh, there was one other bit of testimony on that, the Dean of Students objected that the students received the leaflet as they're walking across the campus, they would stop and read it. And the case, the disciplinary action was not taken until at least one month after the leaflet was handed out, so that this is not a case where we really need to rely on forecasts. The idea of whether the -- on first issue, whether the void for vagueness doctrine should apply on the campus, I believe is aptly covered on the brief. I will only mention here that it just seemed inconceivable that it shouldn't. It seems much more reasonable to me to apply it there where you got the people thinking about things, erudite, literally, scholarly, talented, to write rules than in the small towns that are held so rigidly to First Amendment standards as specificity in drafting their ordinances. As to what the standard might be, I think the same approach as was taken in Dombrowski v. Pfister. Dombrowski referred to the loyalty oath cases as setting forth an appropriate standard for other contexts. This is really not much of a different context though because we're still on the campus, at least not that much of a different context.
Warren E. Burger: But aren't these regulations in a different category? They're provided for an institution of learning, at least don't have the stature or status of the law, statute or city ordinance?
Reber F. Boult, Jr.: They have considerably greater effect on those who must live by them than say it's on the conduct statute which --
Warren E. Burger: But on the other hand, the people who were doing the drafting at least at the time and in the context in which they were originally drafting were probably proceeding on the assumption that these students were coming to these institutions to study and to learn, and they didn't give them perhaps the kind of detailed attention they would give them if they were rewriting them today?
Reber F. Boult, Jr.: Your Honor, they -- I would hope they would give them more detailed attention if they're rewriting them today. This hope will be one result of this case. The regulations were revised every year though. There were quite current at the time in 1967 and some of the regulations involved on the procedures followed by the disciplinary committee had been rewritten that very year. The regulations were rewritten immediately after this case was brought. I do not know what the result is; perhaps the opposing counsel can help us on that. And whether we're talking about the facial or applicatory constitutionality of this situation, I think the case does have to be considered in light of what the university is first and it is considerably more than just a group of scholars and learners and second, in light of what is happening in universities today and as obviously, there is much unrest. Various authorities have attributed this to the failure to extend constitutional rights in the universities.
William O. Douglas: Is the leaflet that is in controversy on -- printed on page 175 of the appendix?
Reber F. Boult, Jr.: Yes, Your Honor. And I think we should also consider that this university, Tennessee State University as is true with so many of the smaller universities, state universities around the nation, trains a lot of teachers. And as this Court has recognized for many years, in the McLaurin v. Oklahoma, the training someone to be a leader and trainer of others. I rather say that they're educating someone to be a leader and educator of others, but I think it's more accurately stated the first way. And further that those who will come under his guidance and influence must be directly effected by the education he receives. Education that the students of Tennessee State University are receiving is not one calculated to make things sensitive to the demands of the Bill of Rights. I think this statement is accurate with regard to other state universities, like these another one before the Court right now in the record of Norton versus Disciplinary Committee of East Tennessee State University, petition for certiorari filed approximately a month ago. And it's our position that the full First Amendment canopy of rights should apply, in fact, must apply to students. It has, as many student case, in this case, a college student case on his rights in this Court for many years, I think it's appropriate in this case to state that henceforth when they come, the issue will be whether or not the First Amendment has been violated and will be treated in the same terms as if it were a non-student case. The tests under the First Amendment would be quite ample, either for vagueness overbreadth or for the actual activity, ample to deal with problems on the campus and no toe-test of preparing a group for violent or lawless or destructive or disruptive action and stimulant to that action is necessary before speech can be curtailed of the Brandenburg, Whitney, (Inaudible) test eminent lawless action must be there.
Warren E. Burger: Would you say that the standards which you're challenging are not adequate to give warning that language used in the exhibit six about puppet fools and racist dogs and so forth address toward the university authorities is not covered?
Reber F. Boult, Jr.: In other words that they would be -- that those words would be disrespectful.
Warren E. Burger: You say that that does not give notice that the university would regard that as disrespectful?
Reber F. Boult, Jr.: I think a direct insult would generally be considered disrespectful. Now, the First Amendment voidness doctrines do not look to the specific conduct involved where over breadth is involved.
Warren E. Burger: But if we were dealing a libel case under Times and Sullivan, I could understand your argument a little bit better that you -- under Times and Sullivan, you could call the president of the university or the Senator, almost anyone else a racist pig or what not with some considerable impunity, but this is not a libel case. This is a situation or regulations that were trying to govern conduct, so that civilized people could function in the university complex without friction, without conflict with each other.
Reber F. Boult, Jr.: I have never observed a university yet in which people functioned without friction, without conflict with each other, but --
Warren E. Burger: Oh, they had existed in the past.
Reber F. Boult, Jr.: Well, even when I went to and quite times 10 to 15 years ago was there, but more basically, the reason for Times v. Sullivan was the First Amendment and the reason a person under Times v. Sullivan can call one a racist pig or liar or whatever it was is the First Amendment. And that fact that it was a libel case, simply a fact of the case, as the fact that this is a student case is simply a fact of the case, we're relying on the First Amendment.
Warren E. Burger: Now in this Court, when a lawyer submitted, you've heard the oath many times and you took it yourself. It's an oath to conduct oneself uprightly and according to law. Now suppose in the course of an argument, one counsel addressed another as a racist pig, do you think that would be beyond the reach of that rule because that rule is too vague, it's over broad that oath of office, the rule of conduct within the chambers of this Court?
Reber F. Boult, Jr.: We do -- no and we don't contend and it is not contended generally.
Warren E. Burger: Well, the First Amendment prevails in this room --
Reber F. Boult, Jr.: Certainly and we do not --
Warren E. Burger: -- and it does.
Reber F. Boult, Jr.: -- but we're talking about outdoors on the campus. We're not talking about inside the classroom. We're not talking about inside the court room. The First Amendment in its prevalence, in its prevailing does take into account the circumstances. And if I should do that here, this is quite different from my writing it down and hanging out on the street.
Warren E. Burger: But you couldn't write in a brief without getting into very grave trouble could you in this Court?
Reber F. Boult, Jr.: I have such a difficult time conceiving myself writing it in the brief. [Attempt to Laughter] But if the standard rules against scandalous and impertinent matter in pleadings and briefs would apply, and I should think it should be stricken --
Warren E. Burger: But the university can't have a rule like that for the conduct of students on the campus and buildings.
Reber F. Boult, Jr.: Not any different from say the city could have it on the streets. We're not talking about inside the classrooms in the same sense that the city when it passes ordinances is not talking about in offices.
Warren E. Burger: But if we disbarred a lawyer for this kind of conduct, that would be a pretty severe penalty, wouldn't it?
Reber F. Boult, Jr.: Yes.
Warren E. Burger: And I take it you more or less concede that we might to take very severe action against a lawyer who engaged in this kind of utterance?
Reber F. Boult, Jr.: I really don't know Your Honor. I would -- my first assumption would be if it will be written, it would be immediately stricken with a rather harsh reprimand. If it happened orally, I don't know. And on the third of the issues involved, the composition of the disciplinary committee, the issue illustrates a point that runs throughout the case. The treatment of the issue in the Court of Appeals, the same court below including one of the same judges on the panel, says several years ago, the case for the American Sinemet case cited in our brief on confusion of functions and presumptive bias, not actual bias, which would seem to apply right down the line here. It was not even mentioned in opinion, although the issue was amply raised and case cited. Here, we have a situation where the panel was just these students. The sole witness for the panel was the reviewing authority with absolutely empower what the panel did, or the only essential witness. He appointed the panel. One of the other panel members has strong personal feelings about the person involved, not about the issue, that would not be a disqualifying matter, but about the person involved. The student personnel committee overlapped with the disciplinary committee, therefore, it had done much investigation. The Dean of Students, chairman of the committee had compiled a list and investigate it. In fact, the advisory committee conducted an in-depth investigation itself of the students. They drew the charges, they counseled the students, it called the witnesses and it presented documentary evidence and did not even follow its own rules as to how the matters should have been handled.
Warren E. Burger: You still have more time left counsel.
Reber F. Boult, Jr.: I'll save the remaining time for the rebuttal if I may?
Warren E. Burger: Alright.
Robert H. Roberts: Mr. Chief Justice --
Warren E. Burger: Mr. Roberts.
Robert H. Roberts: -- associate Justices. I want to first take care a little matter of the reply brief. It was made in my brief in which it alleged that I had made some erroneous statements. Only two points that I want to raise in connection to that. One is to the effect that I have left the impression at least that the leafleting activity that this petitioner has been charged with and found guilty of was connected in some way with the arrival on the campus, Mr. Carmichael when ensuing riot that occurred. I am wrong about that and I apologize to the Court and to opposing counsel. There had been a number of leaflets passed out at about this time and some of them before and that some after the riot occurred down the campus in the summer of 1967. There was one of them for instance that demanded that the administration invite Mr. Carmichael there. They later did and the riot did result. However, this particular leaflet which advocated and urged the student body to boycott registration at the school was passed out after the riot had occurred. Now, the second point that I would make in the reply brief is in regard to the charge against this petitioner of being in violation of city county or state laws. It is urged here that by the words of Dr. Payne who was the Dean of Students and who presided over these hearings that he agreed that this was not used against the student and the hearings,. The record will not bear Mr. Boult out on that. I think he has failed to read the entire record in regard to it. What actually took place, Mr. Hedgepeth on page 12 of the transcript of the proceedings of the FAC hearing made it clear that we were, or the school was relying upon any disorderly conduct or conduct unfitting a student or any that violated the rule of the handbook there at the institution. Further on and about 70 to 78, there were about eight-full pages where it was developed as to just what Mr. Jones had been convicted of and paid the fine in the Metropolitan Court IV. So, those are the two points I want to raise on that. The -- we have made two issues out of the four that the petitioner had. We feel that there only two things involved, one is the entire matter of the procedure including the due process rights of these petitioners. As stated earlier, there were five original petitioners, two of them were dismissed at the time of the hearing, I mean charges against them were dismissed. The other three were found guilty of acts that warranted their suspension. Now, that's another thing that I want to make clear to the Court and that is the fact that these students were not expelled, they were suspended. They have not -- this petitioner has not gone back to school and sought readmission since the suspension. I don't know whether the school would allow him readmittance or not. His was an out of state student and he came down there and he did things that they felt to be and found to be disruptive. This one piece of literature tried to impress his will upon the other students, for example and calls them not to register for school and thereby disrupt the entire procedure.
Thurgood Marshall: Is there anything the petitioner did other than to pass out that leaflet which is in there?
Robert H. Roberts: Yes sir. One thing else that he did there in connection with the leaflet, he lied about it. He said that he did not do it despite of the fact that the president of the university says he handed it me one himself right in front of the administration building and he had about 50 of them in his hands when he did it. Later down in the cafeteria testified that if there was some discrepancy about the date that she claimed that it was passed out, but she said there wasn't any question in her mind but that was the piece of literature was. She went over and picked it up and read it.
Thurgood Marshall: With the exception of passing out the leaflet and lying about it, that's all?
Robert H. Roberts: No sir, then the third thing is that he violated the rules of the student handbook and that he was convicted and fined in Metropolitan Court for two charges of disorderly conduct.
Thurgood Marshall: Involving the same thing?
Robert H. Roberts: Sir, no sir and this didn't have anything to do with --
Thurgood Marshall: For the passing out leaflets?
Robert H. Roberts: No sir.
Byron R. White: Well, they didn't find that, did they? The board --
Robert H. Roberts: Yes sir, they found that he was guilty of conviction or the committee found that Mr. Jones has seized upon opportunity on different occasions to promote unrest on the campus with such actions as distributing literature designed for the purpose -- and then at the hearing, he demonstrate his matter -- over the truth --
Byron R. White: Did you find anything about his conviction? That was just in the charge?
Robert H. Roberts: Considering all that matters before this committee, we feel that Mr. Kenneth Jones has violated the rules of conduct, governing students at this end and in the university such an extent that he should be suspended.
Byron R. White: There haven't of been any express finding on anything but the leaflet matter on any specific conduct?
Robert H. Roberts: No sir, no more than one of the things, specifically in there and was that if he was found to be in violation of any state, county or city or federal law that that is one of the things that has listed as being requiring sever discipline.
Byron R. White: Was the charge about lying about the leaflet?
Robert H. Roberts: No sir, he hadn't been charged with that of course we insist that he --
William J. Brennan, Jr.: You don't rest the --
Robert H. Roberts: Yes sir we do.
Hugo L. Black: How can you if he wasn't charged?
Robert H. Roberts: For this reason, he -- of course, we think that the notice required for most things wouldn't apply to personal conduct of that kind which he did knowingly. He had the first notice of anybody that he was going to be made the resolve within himself to tell lie in that committee.
William J. Brennan, Jr.: My difficultly is I would have supposed that the discipline would have -- a committee would have to rest the discipline on a charge that he had lied about it before you could support the discipline on the basis of his lying about it, wouldn't you?
Robert H. Roberts: If the Court please, I think it would be somewhat comparable to this. This morning, you graciously permitted me to practice for this Court. Part of what you based that on was on the application that I filed. Suppose that I lied in that application and you brought me in here for a hearing and to determine whether I should have that privilege you gave me revoked and while in here, I openly and blatantly lied --
William J. Brennan, Jr.: I don't think we do that without making a charge to that effect?
Robert H. Roberts: Well of course --
William J. Brennan, Jr.: And then if you came here in defense of that charge and lied again, I expect you have that --
Robert H. Roberts: Yes sir. Well of course, I think that it really becomes moot anyway if you'll recall that after this hearing and he certainly had notice at that time about it and was accused of lying to them, we had a full rest court hearing in the US District Court in Middle Tennessee and imagine and Judge Miller agreed of course with the university officials in connection with all of these things that they found against him.
Byron R. White: But do you contend that -- I take it, it is that soliciting or hand billing students not to register, soliciting and hand billing them not to boycott registration is enough of a disruption of university affairs to warrant exclusion from the university?
Robert H. Roberts: Yes sir, I certainly do. Now, Mr. Jones claimed that he only passed up some other leaflets, one of them I think was called the black thesis which was more or less philosophical piece of writing. Now, that wasn't so far as I can see anything in there that would have been disruptive. But suppose had been able to persuade even a substantial number of these students to refuse to register when the term started, certainly that would disrupt the school --
Thurgood Marshall: Was it -- how many days was it before he distributed these and then he brought up on charges?
Robert H. Roberts: It was approximately a month-and-a-half.
Thurgood Marshall: And has there been any disruption as a result of it --
Robert H. Roberts: No. But they stopped in course.
Thurgood Marshall: That you --
Robert H. Roberts: -- they didn't permit him to go that summer. This happened during the summer and they'd already sent him notice that he had not been cleared for attendance here on the summer term of school.
Thurgood Marshall: But he didn't disrupt anything, did he?
Robert H. Roberts: Those were it didn't turn out that way, but I don't think that you have to wait till the horse is out of the barn before you are allowed to close the door.
Thurgood Marshall: Will you show me on the record where those two convictions are you were talking about, if you don't mind?
Robert H. Roberts: Yes sir. The charge itself charged in with him and they readily admitted it and they are on page 70 to 78.
Hugo L. Black: Here's the charge above this --
Robert H. Roberts: Sir.
Hugo L. Black: And your record where is the charge against him printed in the record?
Robert H. Roberts: Well, it's in my brief on page 5, but --
Hugo L. Black: But where is it in the record, do you know?
Byron R. White: It's in the lower court's opinion in the record 186 as the charge against Jones.
Robert H. Roberts: Yes sir. And the entire discussion about the criminal activity that he was charged with takes place on between pages and 70 and 78 of the transcript of the FAC here as also of course in the transcript of the court hearing before the Judge Miller.
Potter Stewart: Well, now it's between 70 and 78, and you don't mean apparently 70 to 78 of this printed appendix? I've looked there and found nothing.
Robert H. Roberts: No sir. We had the part of the record, though here is the FAC transcript of the hearing.
Potter Stewart: But the excerpts in that transcript containing the evidence we're now discussing, that is these convictions is not anywhere in this appendix, am I correct?
Robert H. Roberts: -- No sir ti should be, it's on page 48 of here.
Potter Stewart: Thank you, thank you.
Robert H. Roberts: Of course we feel that the most serious thing that took place was the matter of this leaflet which he attempted to disrupt orderly activities of the school and even in Tinker it was stated clear that the orderly activities of the school is not subject to First Amendment rights. We think that registration certainly is an orderly and part of the record functions on school. My time is expired.